
	
		II
		Calendar No. 123
		112th CONGRESS
		1st Session
		S. 277
		[Report No. 112–42]
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Burr (for himself,
			 Mrs. Hagan, Mr.
			 Nelson of Florida, Mr.
			 Grassley, Mr. Johanns,
			 Mr. Harkin, Mr.
			 Blumenthal, Mr. Graham, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			August 1, 2011
			Reported by Mrs. Murray,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 38, United States Code, to
		  furnish hospital care, medical services, and nursing home care to veterans who
		  were stationed at Camp Lejeune, North Carolina, while the water was
		  contaminated at Camp Lejeune, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Caring for Camp Lejeune Veterans Act
			 of 2011.
		2.Hospital care, medical services, and
			 nursing home care for veterans stationed at Camp Lejeune, North Carolina, while
			 the water was contaminated at Camp Lejeune
			(a)In generalSection 1710(e)(1) of title 38, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(F)Subject to paragraph (2), a veteran who, as
				a member of the Armed Forces, was stationed at Camp Lejeune, North Carolina,
				during a period, determined by the Secretary in consultation with the Agency
				for Toxic Substances and Disease Registry, in which the water at Camp Lejeune
				was contaminated by volatile organic compounds, including known human
				carcinogens and probable human carcinogens, is eligible for hospital care,
				medical services, and nursing home care under subsection (a)(2)(F) for any
				illness, notwithstanding that there is insufficient medical evidence to
				conclude that such illness is attributable to such
				contamination.
					.
			(b)Family members
				(1)In generalSubchapter VIII of chapter 17 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						1787.Health care of family members of veterans
				stationed at Camp Lejeune, North Carolina, while the water was contaminated at
				Camp Lejeune
							(a)In generalA family member of a veteran described in
				subparagraph (F) of section 1710(e)(1) of this title who resided at Camp
				Lejeune during the period described in such subparagraph or who was in utero
				during such period while the mother of such family member resided at such
				location shall be eligible for hospital care, medical services, and nursing
				home care furnished by the Secretary for any condition, or any disability that
				is associated with such condition, that is associated with exposure to the
				contaminants in the water at Camp Lejeune during such period.
							(b)RegulationsThe Secretary shall prescribe regulations
				that specify which—
								(1)conditions are associated with exposure to
				the contaminants described in subsection (a); and
								(2)disabilities are associated with such
				conditions.
								.
				(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 1786
			 the following new item:
					
						
							1787. Health care of
				family members of veterans stationed at Camp Lejeune, North Carolina, while the
				water was contaminated at Camp
				Lejeune.
						
						.
				
	
		1.Short titleThis Act may be cited as the
			 Caring for Camp Lejeune Veterans Act of
			 2011.
		2.Hospital care, medical services, and
			 nursing home care for veterans stationed at Camp Lejeune, North Carolina, while
			 the water was contaminated at Camp Lejeune
			(a)In generalSection 1710(e)(1) is amended by adding at
			 the end the following new subparagraph:
				
					(F)Subject to paragraph (2), a veteran who, as
				a member of the Armed Forces, was stationed at Camp Lejeune, North Carolina,
				during a period, determined by the Secretary in consultation with the Agency
				for Toxic Substances and Disease Registry, in which the water at Camp Lejeune
				was contaminated by volatile organic compounds, including known human
				carcinogens and probable human carcinogens, is eligible for hospital care,
				medical services, and nursing home care under subsection (a)(2)(F) for any
				illness, notwithstanding that there is insufficient medical evidence to
				conclude that such illness is attributable to such
				contamination.
					.
			(b)Family members
				(1)In generalSubchapter VIII of chapter 17 is amended by
			 adding at the end the following new section:
					
						1787.Health care of family members of veterans
				stationed at Camp Lejeune, North Carolina, while the water was contaminated at
				Camp Lejeune
							(a)In generalA family member of a veteran described in
				subparagraph (F) of section 1710(e)(1) of this title who resided at Camp
				Lejeune during the period described in such subparagraph or who was in utero
				during such period while the mother of such family member resided at such
				location shall be eligible for hospital care, medical services, and nursing
				home care furnished by the Secretary for any condition, or any disability that
				is associated with such condition, that is associated with exposure to the
				contaminants in the water at Camp Lejeune during such period.
							(b)LimitationThe
				Secretary may only furnish hospital care, medical services, and nursing home
				care under subsection (a) to the extent and in the amount provided in advance
				in appropriations Acts for such purpose.
							(c)RegulationsThe Secretary shall prescribe regulations
				that specify which—
								(1)conditions are associated with exposure to
				the contaminants described in subsection (a); and
								(2)disabilities are associated with such
				conditions.
								.
				(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 1786
			 the following new item:
					
						
							1787. Health care of family
				members of veterans stationed at Camp Lejeune, North Carolina, while the water
				was contaminated at Camp
				Lejeune.
						
						.
				(c)Reimbursement by
			 Secretary of DefenseSection 8111 is amended—
				(1)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively; and
				(2)by inserting after
			 subsection (e) the following new subsection (f):
					
						(f)Camp
				Lejeune(1)The Secretary of
				Defense shall enter into an agreement with the Secretary of Veterans Affairs
				under subsection (a) to reimburse the Secretary of Veterans Affairs, from
				amounts appropriated to the Secretary of Defense, for the costs of all hospital
				care, medical services, and nursing home care provided under sections
				1710(e)(1)(F) and 1787 of this title.
							(2)Costs
				described in paragraph (1) shall include reasonable and customary charges
				associated with oversight and administration of the care and services described
				in such paragraph.
							(3)The
				Secretary of Veterans Affairs may use the authority provided under section 1781
				of this title, or such other existing discretionary authorities as the
				Secretary considers appropriate, to arrange for care and services described in
				paragraph
				(1).
							.
				(d)Effective date
				(1)In
			 generalThe provisions of this section and the amendments made by
			 this section shall take effect on October 1, 2012.
				(2)ApplicabilitySubparagraph
			 (F) of section 1710(e)(1) of such title, as added by subsection (a), and
			 section 1787 of such title, as added by subsection (b), shall apply with
			 respect to hospital care, medical services, and nursing home care provided on
			 or after October 1, 2012.
				3.Merger and consolidation
			 of defense commissary and exchange systems
			(a)Merger and
			 consolidation
				(1)In
			 generalCommencing in fiscal year 2012, the Secretary of Defense
			 shall merge and consolidate the system of commissary stores and the system of
			 exchange stores operated under chapter 147 of title 10, United States Code,
			 into a single world-wide system of commissary stores and exchange stores in
			 order to achieve a single system of stores that operates on a self-sufficient
			 basis without the need for financial support through appropriated funds by not
			 later than September 30, 2015.
				(2)Conforming
			 amendmentsSection 2481 of title 10, United States Code, is
			 amended—
					(A)in subsection (a)—
						(i)by striking
			 Separate
			 systems.— and inserting In general.—;
			 and
						(ii)by striking a
			 world-wide system and all that follows through The stores of
			 each system and inserting a single world-wide system of
			 commissary stores and exchanges stores. The stores of such
			 system;
						(B)in subsection (b)—
						(i)by striking
			 Purpose of
			 systems.— and inserting Purpose of system.—;
			 and
						(ii)by striking
			 commissary system and the exchange system and inserting
			 commissary and exchange system;
						(C)in subsection (c)—
						(i)in paragraph (1), by
			 striking both the defense commissary system and the exchange
			 system and inserting the commissary and exchange system;
			 and
						(ii)in paragraph (2), by
			 striking exchange systems and all that follows and inserting
			 exchange system.;
						(D)by redesignating
			 subsection (d) as subsection (e); and
					(E)by inserting after
			 subsection (c) the following new subsection (d):
						
							(d)Construction of
				referencesAny reference in this subchapter to a commissary store
				shall be deemed to be a reference to a store operated under the single system
				of commissary stores and exchange stores required by subsection (a). Any
				reference in this subchapter to the defense commissary system shall be deemed
				to be a reference to such system of commissary stores and exchange
				stores.
							.
					(3)Construction of
			 provisionsThis subsection and the amendments made by this
			 subsection are intended as a specific authorization by Act of Congress for the
			 consolidation and merger of the system of commissary stores and the system of
			 exchange stores operated and maintained by the Department of Defense under
			 chapter 147 of title 10, United States Code, within the meaning of section
			 2487(b) of such title.
				(4)Prohibition on use of
			 appropriated funds after fiscal year 2015Notwithstanding any
			 provision of chapter 147 of title 10, United States Code, or any other
			 provision of law, funds appropriated or otherwise made available for the
			 Department of Defense may not be obligated or expended for or in connection
			 with the system of commissary stores and exchange stores operated by the
			 Department of Defense under that chapter on or after October 1, 2015.
				(b)Conforming
			 repealsSections 2487 and 2488 of title 10, United States Code,
			 are repealed.
			(c)Clerical
			 amendments
				(1)Heading
			 amendmentThe heading of section 2481 of such title is amended to
			 read as follows:
					
						2481.Commissary and
				exchange system: existence and
				purpose
						.
				(2)Subchapter
			 IThe table of sections at the beginning of subchapter I of
			 chapter 147 of such title is amended by striking the item relating to section
			 2481 and inserting the following new item:
					
						
							2481. Commissary and exchange system: existence
				and
				purpose.
						
						.
				(3)Subchapter
			 IIThe table of sections at the beginning of subchapter II of
			 such chapter 147 is amended by striking the items relating to sections 2486 and
			 2487.
				(d)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on October, 1, 2012.
			
	
		August 1, 2011
		Reported with an amendment
	
